[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR CLARIFICATION
CT Page 5194
The court states the following clarifications as requested in this motion.
1. The unallocated periodic alimony and child support order will end if the plaintiff remarries before any of the minor children reaches the age of majority. In that event, an appropriate child support order, after hearing, shall enter.
2. Upon the majority of each child, if the parties cannot agree, either party may petition the court to seek a modification of the unallocated periodic alimony order.
NOVACK, J.